DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in the 16th line of claim 1, replace “meatal” with “metal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grolla (US 2002/0036072).
Regarding claim 1, Grolla discloses a casting device that includes a liquid metal outlet communicated with a sand casting box having a mold cavity and a pouring 
an L-shaped liquid storage cylinder (see annotated Figure 5 below);
a protective gas capable of inflating from a top of the L-shaped liquid storage cylinder, wherein the protective gas is operable to fill a molten metal stored in the L-shaped liquid storage cylinder into the mold cavity (13) under a first gas pressure (see paragraphs [0022]-[0025]; and Figures 5 and 6);
a pressure supplying cylinder that is integrally connected with the L-shaped liquid storage cylinder (see annotated Figure 5 below);
although a second gas pressure can be inflated from the top of the L-shaped liquid storage cylinder, a gas supplied at any pressure is considered as a material to be worked upon by the apparatus, and thus does not impart patentability to an apparatus claim (see MPEP 2115); and
a crystallization treater capable of holding a grain refiner and having a crystal rise part that is extended vertically upward, and wherein a liquid inlet of the crystallization treater is communicated with the pressure supplying cylinder while the liquid outlet is communicated with the pouring system and the mold cavity (13) (see annotated Figure 5 below).
In response to the new “molten metal” limitations, although a molten metal is capable of being wholly filled into the mold cavity, as well as being solidified completely therein, the molten metal is considered as a material to be worked upon by the apparatus, and thus does not impart patentability to an apparatus claim (see MPEP 2115).


    PNG
    media_image1.png
    319
    624
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 2-7, 11-14, and 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on October 11, 2021.  The amendment overcomes prior objections to the drawings, specification, and claims, as well as prior 35 USC 112(b) rejections.  However, a new objection to claim 1 is raised due to the amendment.  The applicants have cancelled 

Applicants' arguments filed October 11, 2021 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 17-19 of the amendment, the applicants first argue (throughout pages 17 and 18 of the REMARKS section) that Grolla does not disclose the crystallization treater comprising a crystal rise part that is extended vertically upward.  The examiner respectfully disagrees, since Grolla discloses the claimed invention, in referring to annotated Figure 5 above and in what follows.  The term “vertically” is interpreted as an inclined direction, similar to that of applicants’ disclosure.  Since there was no specific definition as to the degree of the “vertical” direction, the examiner took the broadest reasonable interpretation of “vertical” to include “inclined”.  Furthermore, the applicants argue that the port (31) of Grolla has no function of conducting micro-alloying treatment on molten metal.  The examiner respectfully disagrees.  Since the applicants are claiming an apparatus, the function of a micro-alloying treatment by a grain refining component/mechanism is not considered as part of the apparatus.  The grain refining component/mechanism can be placed in the port (31) of Grolla to provide a function of affecting crystallization.  In addition, the applicants are referred to the newly underlined portions in the above 35 USC 102(a)(1) rejection section that further address the applicants’ amendments to claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        October 26, 2021